Citation Nr: 1226088	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-27 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to August 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.

In a May 2011 decision, the Board reopened and remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained.

2.  The Veteran was exposed to loud noise (acoustic trauma) while in service.  

3.  Symptoms of bilateral hearing loss were not chronic in service.

4.  Symptoms of bilateral hearing loss have not been continuous since separation from service.

5.  The Veteran's current bilateral hearing loss is not related to loud noise in service.

6.  Symptoms of tinnitus occurred in service.

7.  Symptoms of tinnitus have not been continuous since separation from service.

8.  The Veteran does not have a current diagnosis of tinnitus.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by March 2006 and March 2008 letters.  In these letters, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  These letters also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letters told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the March 2006 and March 2008 letters also included the type of evidence necessary to establish a disability rating and effective date for the disorders on appeal.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims on appeal, the evidence of record includes the Veteran's private treatment records from December 1995 to October 2004, VA outpatient treatment records from January 2006 to September 2008, and July 2011 and November 2009 VA examination reports.  The VA examiners reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In the March 2006 notice letter, the RO requested the Veteran complete the enclosed NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) and NA Form 13075 (Questionnaire About Military Service) in order to provide a thorough search for his service treatment records and to verify service dates and character of discharge.  In April 2006, the RO received incomplete copies of the forms and an April 2006 response to a Personal Information Exchange System (PIES) request revealed the inability to identify a record for the Veteran without his service number.  The Veteran was informed of such in a June 2006 notice letter, and in July 2006, he submitted additional incomplete copies of the requested forms.  In August 2006, the Veteran's certification of military service was associated with the claims file from the National Personnel Records Center (NPRC).  In a September 2006 interoffice memorandum, the RO determined that the Veteran's service treatment records are unavailable for review, all procedures to obtain such records had been correctly followed, all efforts to obtain the needed information had been exhausted, and further attempts are futile.  The Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In this case, the Veteran has been advised of the RO's unsuccessful efforts and has been requested to send any pertinet records he has in his possession; however, the Veteran has not provided such information.  Thus, the Board concludes that VA's duty to assist the Veteran has been satisfied.  See 38 C.F.R. § 3.159(e) (2011).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).




Service Connection Laws & Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1131.  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection for Bilateral Hearing Loss
 
In a July 2009 substantive appeal, via a VA Form 9, the Veteran asserted that his hearing loss is related to military service and that he should be granted service connection for hearing loss.  The Veteran's representative also contended in a July 2010 VA Form 646 that the Veteran seeks service connection for bilateral hearing loss based upon a firm conviction of entitlement. 

A hearing loss disorder for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

First addressing the question of a current disorder, after a review of the medical evidence of record, the Board finds that the Veteran has a current disorder of bilateral hearing loss for VA purposes during the appeal period.  The Veteran's auditory thresholds were over 26 decibels for at least three of the frequencies in both ears in private audiometry reports, dated December 1995, March 1996, October 2002, October 2003, and March 2004, as well as in a February 2007 VA outpatient audiology consultation record and November 2009 VA examination report.  See 38 C.F.R. § 3.385.

On the question of in-service injury or disease, the Board finds that the Veteran is competent to report that he was exposed to loud noise (acoustic trauma) to both ears in service.  On the July 2006 NA Form 13055, the Veteran asserted that during basic training in boot camp, a grenade went off close to his ears.   Most recently, at the July 2011 VA examination, the Veteran reported that his military noise exposure was from various weapons, mostly a rifle, and was involved in training exercises.  Due to the absence of the Veteran's service treatment and personnel records associated with the claims file and the Veteran's degree of competency to report noise exposure, the Board finds the Veteran was exposed to acoustic trauma while in service.  

Next, there are no service treatment records and the Veteran has not asserted that he had symptoms of hearing loss in service.  He has asserted symptoms of ringing in the ears, which will be address with regard to his claim for tinnitus below.  The Board finds the evidence of record does not indicate that symptoms of bilateral hearing loss were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In this case, the lay and medical evidence of record does not demonstrate the Veteran's symptoms of bilateral hearing loss have been continuous since separation from service in August 1957.  

Following separation from service, the evidence of record shows no complaints, diagnosis, or treatment for bilateral hearing loss until December 1995.  The absence of post-service complaints, findings, diagnosis, or treatment for over 30 years after service is one factor that tends to weigh against a finding of continuous symptoms of bilateral hearing loss after separation from service.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Additionally, at the July 2011 VA examination, the Veteran reported a 30 year history of bilateral hearing loss, which the Board finds does not date back to military service, almost 55 years ago.  Thus, the Board finds the Veteran does not contend a continuity of symptomatology for bilateral hearing loss after separation from service.  See, e.g., Layno, 6 Vet. App. at 465; Buchanan, 451 F.3d at 1331.   

The Board further finds that the weight of the evidence demonstrates the Veteran's currently diagnosed bilateral hearing loss is not related to active service, specifically including the exposure to loud noise while in service.  On VA examination in July 2011, the VA examiner documented that when he questioned the Veteran regarding military noise exposure, the Veteran had difficulty providing specific information, but was able to report that his military noise exposure was from various weapons, mostly a rifle, and was involved in training exercises.  The Veteran also provided a long history of nonmilitary noise exposure, to include from construction work for 5 years, a cook for 20 years, work in a factory for 5 years, and work in a rubber factory for 14 years.  Following a review of the claims file and eliciting a history regarding the disorder on appeal from the Veteran, the VA examiner listed the Veteran's diagnoses to include history of bilateral moderate to severe mixed hearing loss.  The examiner opined it is less likely than not that the Veteran's current hearing loss might be related to military service, to include military noise exposure.  He explained that the Veteran did not provide a history of hearing loss having been incurred while on active duty and would therefore be unable to support a nexus between hearing loss and military service including military noise exposure.  The most likely etiology of the Veteran's current hearing loss, in the examiner's opinion, would be related to a combination of genetic and environmental factors  and concluded that the current hearing loss was not related to the Veteran's active service.  The examiner explained that the Veteran has had significant nonmilitary noise exposure, but also has a long history of chronic ear disease which is also a significant etiological factor in the Veteran's hearing loss disorder.

The Board notes that following the November 2009 VA examination, the same examiner reported in an April 2010 addendum that after review of the claims file, an opinion regarding service connection for hearing loss would be based on speculation due to the lack of entrance or exit examination reports.  The Court has held that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  In this case, the examiner noted review of the claims file and indicated that the onset and etiology of the Veteran's bilateral hearing loss disorder was unknown.  As a result, the Board finds the examiner's statement is adequate because is supported with sufficient rationale for why a nexus opinion could not be provided, yet lacks probative value for this claim on appeal due to the absence of an etiological opinion. 

The Veteran is not competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of his bilateral hearing loss disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a result, the Board finds there is no competent, credible, and probative evidence of a nexus between an in-service incurrence, to include acoustic trauma, and the current bilateral hearing loss disorder, thus service connection cannot be granted on a direct basis.

The Board has considered whether the Veteran's hearing loss disorder can be granted on a presumptive basis, as sensorineural hearing loss is a disorder for which service connection is available if manifests to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  As noted above, the Veteran was not diagnosed with bilateral hearing loss for VA purposes during the first year after service.  In fact, review of the evidentiary record reveals the Veteran's diagnosis of bilateral hearing loss for VA purposes was first noted in the December 1995 private treatment record.  Therefore, service connection for bilateral hearing loss on a presumptive basis is not available in this case. 

The Board acknowledges the Veteran's representative's request, in the November 2011 VA Form 646 and June 2012 informal hearing presentation, for the claim to be remanded for a VA examination because the July 2011 VA examination report is inadequate.  The representative specified that the July 2011 VA examination report is inadequate for the following reasons: (1) it did not provide a current evaluation of the Veteran's claimed disorder, (2) the examiner did not acknowledge the Veteran's July 2006 lay assertion of in-service noise exposure, (3) the examiner did not review the Veteran's VA outpatient treatment records, and (4) the examination was not conducted in the Veteran's native language, which is Spanish.  

The Board finds that a remand for additional development for the claim on appeal is not warranted.  As noted above, the evidence of record shows the Veteran has bilateral hearing loss for VA purposes during the appeal period, thus a current assessment of the claimed disorder is not needed to establish service connection for the disorder.  Second, the July 2011 VA examiner noted review of the claims file, which included the July 2006 NA Form 13055 and VA outpatient treatment records.  Lastly, the Board acknowledges that an August 2007 VA outpatient treatment record notes the Veteran is Spanish speaking and March 1996 and October 2003 private treatment records note the Veteran's native language is not English.  Nonetheless, the July 2011 VA examiner made no mention of a language barrier during the examination and was able to elicit and document a full history from the Veteran regarding in-service and post-service noise exposure.  Moreover, throughout the pendency of this appeal, neither the Veteran nor his representative has asserted any misunderstanding while navigating the VA claims process in English and all statements submitted have been in English.  Therefore, an additional remand is not required for a VA examination, and the decision is based on the evidence of record.  See 38 C.F.R. § 5103A(d)(2)(B) (West 2002); Waters, 601 F.3d at 1278-79.

For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Analysis of Service Connection for Tinnitus 

The Veteran requested service connection for tinnitus in the following documents: February 2006 Application for Compensation and/or Pension, via a VA Form 21-526, March 2007 and February 2009 notice of disagreement, via a VA Form 21-4138, January 2008 claim to reopen, via a VA Form 21-4138, and July 2009 and October 2009 substantive appeals, via a VA Form 9.  In the July 2006 NA Form 13055, the Veteran specified that when a grenade went off close to his ears during basic training in boot camp, his ears started ringing.  

In light of the Veteran's request to establish service connection for tinnitus, the Board finds the competent, credible, and probative evidence of record does not show the Veteran's symptoms of tinnitus have been continuous since separation from service or that he has ever had tinnitus during the appeal period.  

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 312 (2007); see also Jandreau, 492 F.3d at 1372 (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).

Based on the Veteran's assertion in the July 2006 NA Form 13055 that his ears started ringing after a grenade went off close to ears during basic training, the Board finds that symptoms of tinnitus occurred in service.  Nevertheless, symptoms of tinnitus have not been continuous since separation from service nor has the Veteran asserted that he has tinnitus at any time during the appeal period.  

On VA examination in November 2009, the examiner noted the Veteran denied tinnitus three times when questioned about noises in his ears and the Veteran reported that he has never experienced tinnitus.  The July 2011 VA examiner reported that since the Veteran did not complain of tinnitus, there was no need to provide an opinion regarding tinnitus.  Moreover, VA outpatient treatment records and private treatment records relating to audiological evaluations and treatment for bilateral hearing loss and other ear diseases do not reveal any complaints or diagnosis for tinnitus.

The Veteran was informed in the March 2006 and March 2008 VCAA letters that he must have evidence of a current disability for his claim on appeal.  Since the competent, credible, and probative evidence of record does not show a current diagnosis of tinnitus, service connection cannot be granted.  The Court has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim.").

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


